UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4882



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00005-F)


Submitted:   April 6, 2007                    Decided:   May 29, 2007


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeffrey Johnson appeals his twenty-four month term of

imprisonment   imposed   after   the     district   court   revoked    his

supervised release.   Johnson challenges his sentence on the ground

that the length of his revocation sentence is unreasonable.*            We

affirm.

          In 2001, Johnson pleaded guilty to making threatening

telephone calls in interstate commerce, in violation of 18 U.S.C.

§ 875(c) (2000).   The district court sentenced him to forty-one

months’ imprisonment, a three-year term of supervised release, and

ordered payment of a $2150 fine.         The district court imposed a

number of conditions on Johnson’s supervised release.                 After

serving his term of imprisonment, Johnson was released from prison

and began his thirty-six month term of supervised release, under

the supervision of the United States Probation Office.

          On June 2, 2006, the probation officer filed a motion

seeking revocation of Johnson’s supervised release, alleging that:

(1) from February 2005 until May 2005 Johnson associated with a

convicted felon, in violation of a condition of supervised release;

(2) after October 2005 Johnson failed to provide his probation

officer with verification of his participation in an outpatient sex

offender treatment program, as required by a condition of his



     *
      Johnson does not challenge the district court’s decision to
revoke his supervised release.

                                 - 2 -
supervised release; (3) on November 14, 2005, Johnson was arrested

for stalking and failed to notify his probation officer within 72

hours of his arrest, as required by his conditions of supervised

release; (4) on March 30, 2006, Johnson was convicted in Virginia

state court of stalking and was sentenced to twelve months in the

Virginia Department of Corrections, with six months of the term

suspended; (5) Johnson failed to make scheduled monthly payments

toward his fine; and (6) Johnson failed to answer truthfully

inquiries made by the probation officer regarding his job.              On the

worksheet attached to the motion for revocation, the probation

officer   determined   that   the    criminal     conduct   was    a   Grade   B

violation, and the other violations were Grade C violations.               The

probation   officer    calculated    that   the    range    of    imprisonment

suggested by the policy statements in Chapter Seven of the U.S.

Sentencing Guidelines Manual (“USSG”), was twelve to eighteen

months, based on Johnson’s having committed a Grade B violation and

having a criminal history category of IV.           USSG § 7B1.4(a), p.s.

(Revocation Table).

            At the revocation hearing, Johnson admitted five of the

six allegations against him listed in the motion for revocation,

denying only that he failed to answer truthfully to inquiries made

by his probation officer.           The district court concluded that

Johnson violated the conditions of his supervised release based on

the five admitted violations alleged in the motion for revocation;


                                    - 3 -
specifically, criminal conduct, failing to participate in a mental

health program, failing to pay a monetary obligation, criminal

association, and failing to notify his probation officer within 72

hours of his arrest.            The district court determined that the

offense was a Grade B violation and Johnson’s criminal history

category     was   IV,    and    the    court    calculated   the     guideline

imprisonment range to be twelve to eighteen months.                 The maximum

statutory term of imprisonment the district court could have

imposed in this case was two years.            18 U.S.C. § 3583(e)(3) (2000).

After stating that it had considered the policy statements set

forth in Chapter Seven of the Guidelines, the district court

sentenced Johnson to twenty-four months’ imprisonment.

            Johnson’s sole issue on appeal is that the district

court’s sentence above the advisory sentencing range of twelve to

eighteen months to the statutory maximum of twenty-four months is

unreasonable.      Given that Johnson failed to object to his sentence

in the district court, this court reviews his sentence for plain

error.     Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S.

725, 731-32 (1993).       We review revocation sentences to determine

whether they are “plainly unreasonable” with regard to those 18

U.S.C.A.    §   3553(a)   factors      applicable    to   supervised    release

revocation sentences.       United States v. Crudup, 461 F.3d 433, 437

(4th Cir. 2006).     We accord broad discretion to a district court to

revoke supervised release and impose a term of imprisonment up to


                                       - 4 -
the statutory maximum.       Id. at 440 (citing United States v. Lewis,

424 F.3d 239, 244 (2d Cir. 2005)).

            While Johnson cites to United States v. Moreland, 437

F.3d 424 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006), in

support of his assertion that the district court erred because it

did not articulate the reasons for the sentence it imposed and

failed to tie the basis for its “variance” to the § 3553(a)

factors, Moreland does not apply in revocation cases because

Chapter    Seven,   unlike    the   other   chapters     in   the    sentencing

guidelines, does not contain any guidelines, but rather policy

statements.    See United States v. Davis, 53 F.3d 638, 640 n.6 (4th

Cir. 1995) (addressing the nature of the Chapter Seven policy

statements); see also Crudup, 461 F.3d at 439 (a court’s statement

of its reasons for imposing a sentence after revoking a term of

supervised release need not be as specific as is required for

departing from the now advisory guidelines).

            Here, while Johnson was sentenced above the high end of

the applicable advisory guideline range, his sentence did not

exceed the statutory maximum of two years.               The district court

sentenced Johnson after hearing from Johnson, Johnson’s counsel,

and the probation officer, and following Johnson’s admission that

he   had   committed   five   violations     of    the   conditions     of   his

supervised    release,   including    having      been   convicted    of   other

criminal conduct and not attending mental health treatment in a sex


                                    - 5 -
offender program. The district court explicitly stated that it had

considered the policy statements on revocation contained in Chapter

Seven in imposing the twenty-four month sentence.           The issues were

fully presented for the district court’s determination, which

further supports the conclusion that the court considered all the

appropriate factors.      Moreover, the district court’s consideration

of the evidence and the appropriate statutory factors is implicit

in the court’s ultimate ruling.        See, e.g., Davis, 53 F.3d at 642.

              Accordingly, we find that Johnson’s sentence was not

plainly unreasonable.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 6 -